COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Alphonson Damon Malone v. The State of Texas

Appellate case number:    01-14-00054-CR

Trial court case number: 1899612

Trial court:              County Criminal Court at Law No. 8 of Harris County


       It is ordered that appellant’s motion for rehearing is denied.


Judge’s signature: /s/ Jane Bland
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle


Date: August 18, 2015